  8:20-cv-00201-JMG-CRZ Doc # 84 Filed: 11/05/20 Page 1 of 6 - Page ID # 323




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

KAREN       F.     HAYES,      Personal
Representative of the Estate of Thomas
J. Hayes, Deceased;                                      8:20CV201

                     Plaintiff,
                                               MEMORANDUM AND ORDER
       vs.

NEBRASKA, KANSAS & COLORADO
RAILWAY, LLC, a Delaware Limited
Liability Company; and NUTRIEN AG
SOLUTIONS,      INC.,  a  Delaware
Corporation;

                     Defendants.



      This case is before me on Third Party Plaintiff Nebraska, Kansas & Colorado
Railway, LLC’s (NKCR) Motion for Leave to Serve Jurisdictional Discovery (Filing
No. 65) and Motion for Leave to Amend the Third Party Complaint (Filing No.
70). For the reasons stated below, NKCR’s motion to amend the third party
complaint will be granted. The motion to conduct jurisdictional discovery will be
denied.

      I.     Motion to Amend

      The proposed amended third party complaint adds Wisconsin Central Ltd.,
Canadian Pacific Railway Co., Soo Line Railroad Co., and Norfolk Southern
Railway Co. (NSRC), as parties. (Filing No. 70-1). The motion also states NKCR’s
intention to voluntarily dismiss without prejudice Canadian Pacific Railway Ltd.,
and Norfolk Southern Corporation (NSC). The motion will be granted, and the
proposed amended third party complaint will be treated as the operative pleading
for the balance of this order. (Id).
  8:20-cv-00201-JMG-CRZ Doc # 84 Filed: 11/05/20 Page 2 of 6 - Page ID # 324




       II.   Motion for Jurisdictional Discovery

       Plaintiff’s complaint alleges NKCR was negligent in moving a railcar
(MOCX412494) with an allegedly defective hand-braking system. NKCR’s third
party complaint alleges the third party defendants, including the Norfolk Southern
entities moved the railcar “on multiple occasions and significantly more than the
single time NKCR moved the railcar.” (Filing No. 70-1 at CM/ECF p. 9). Thus, it
alleges that if Plaintiff’s claimed negligent acts or omissions against NKCR are
determined to be a cause of Plaintiff’s alleged injuries and damages, then the third-
party defendants are likewise negligent, and the negligence of the third-parties was
a proximate cause, in whole or in part, of Plaintiff’s alleged injuries and damages.
(Id.) NKCR alleges it is entitled to relief against the third party defendants, either
for contribution or for indemnification, depending on the outcome of Plaintiff’s
claims.

       NSC has filed a motion to dismiss under Fed. R. Civ. P. 12(b)(2), asserting
that the Third Party Complaint of NKCR should be dismissed for lack of personal
jurisdiction. (Filing No. 49). The motion to dismiss also identifies NSRC as the
operating entity that should have been sued. (Filing No. 50 at CM/ECF pp. 1-2, n.
1). Nonetheless, it contends that irrespective of whether the third party complaint
is against NSC or against NSRC, this court lacks personal jurisdiction. (Filing No.
49).

       NKCR requests leave to conduct limited jurisdictional discovery to determine
the precise nature and extent of Third-Party Defendant NSC and its subsidiary
    8:20-cv-00201-JMG-CRZ Doc # 84 Filed: 11/05/20 Page 3 of 6 - Page ID # 325




railroads’ contact with the railcar at issue in this case and with the forum state.1
(Filing No. 66 at CM/ECF p. 2).

        NKCR requests leave to serve discovery requests on NSC regarding the
following subjects:

          •   The origination and destination points of railcars moved by NSC
              and its subsidiary railroads, including railcars coming from,
              passing through, or going to the State of Nebraska;
          •   Compensation NSC and its subsidiary railroads obtain from
              moving railcars that originate from, pass through, or are
              destined for the State of Nebraska;
          •   The scope of NSC and its subsidiary railroads’ rail system,
              including locations where it owns and operates track that are
              connected to by other railroads which, in turn, operate track in
              Nebraska;
          •   Any rights or agreements NSC and its subsidiary railroads have
              for operating trains and other railroad equipment on railroad
              track crossing Nebraska;
          •   The history of NSC and its subsidiary railroads’ interaction with
              the subject railcar in this lawsuit, including any inspections,
              repairs, or movement of the subject railcar;
          •   NSC and its subsidiary railroads’ obligations and
              responsibilities regarding railcars that are interchanged from
              and to other railroads;
          •   Documentation in NSC and its subsidiary railroads’ possession,
              custody, and control relating to the subject railcar;
          •   NSC and its subsidiary railroads’ expectations about whether
              the railcars it moves, including the subject railcar, will travel to
              or through the State of Nebraska.




1
 NKCR’s motion for jurisdictional discovery directed to NSC, and NSC’s motion to
dismiss were filed before NKCR’s motion to amend the third party complaint. NSC
and NKCR consent to the substitution of NSRC for NSC, asking the court to treat
pending motions as being filed by NSRC. (Filing No. 70 at CM/ECF p. 3).
  8:20-cv-00201-JMG-CRZ Doc # 84 Filed: 11/05/20 Page 4 of 6 - Page ID # 326




(Filing No. 66 at CM/ECF p. 2-3). NKCR anticipates serving written interrogatories,
requests for admission, and requests for production, and it intends to conduct
limited depositions, including a Rule 30(b)(6) deposition of NSC and/or its
subsidiary railroads, with the goal of determining the extent of NSC’s contact and
knowledge of the subject railcar and its interactions with the forum state.

      NSRC opposes jurisdictional discovery, arguing the proposed discovery
would be extensive and costly and is “wholly inappropriate and a fishing
expedition” which will not turn up information which NKCR can use to prove
jurisdiction in this matter. (Filing No. 74 at CM/ECF p. 2). NSRC asserts the
affidavits of record show that NSRC had no contact with the State of Nebraska and
does not have sufficient contacts with the state to afford personal jurisdiction.

      Affidavits filed in support of NSC’s motion to dismiss indicate NSC does not
own or operate railroad tracks in this state, nor does it own any real property, have
any offices or facilities, or have any employees with positions based out of
Nebraska. It is not a Nebraska corporation and is not registered to do business
here. (Filing No. 50 at CM/ECF p. 3, Filing No. 50-1, Filing No. 50-2).

      NKCR does not dispute the assertion that NSRC is not “at home” in this
district. (Filing No. 64 at CM/ECF p. 5). Rather, it asserts that even if NSRC is not
subject to general personal jurisdiction, it may be subject to specific personal
jurisdiction in this district, and NKCR should be allowed limited jurisdictional
discovery to determine the extent of NSC/NSRC’s contacts with Nebraska.

      Within this district, we have recognized that “facts which would establish
personal jurisdiction over the defendant are often in the exclusive control of the
defendant,” and “a plaintiff may be unable, without some discovery, to properly
respond to a motion to dismiss pursuant to 12(b)(2).” In such cases, the court will
therefore allow some discovery. Shoemoney Media Group, Inc. v. Farrell, No.
  8:20-cv-00201-JMG-CRZ Doc # 84 Filed: 11/05/20 Page 5 of 6 - Page ID # 327




8:09CV131, 2009 WL 1383281, at *6 (D.Neb. May 14, 2009) (Gossett, Mag. J.).
See also NuTone, Inc. v. Jakel, Inc., No. 8:07CV305, 2009 WL 1974441, at *2
(D.Neb. July 6, 2009) (Thalken, Mag. J.) (“It may be appropriate to permit
jurisdictional discovery to establish whether personal jurisdiction is justified.”).
Marolf v. AyA Aguirre & Aranzabal S.A., No. 4:09CV3221, 2010 WL 964956, at *2
(D. Neb. Mar. 10, 2010).

      A plaintiff is entitled to jurisdictional discovery if he or she can show
      that the factual record is at least ambiguous or unclear on the
      jurisdiction issue.... This standard is quite low, but a plaintiff's
      discovery request will nevertheless be denied if it is only based upon
      “bare,” “attenuated,” or “unsupported” assertions of personal
      jurisdiction, or when a plaintiff's claim appears to be “clearly frivolous.”

Shoemoney Media Grp., Inc. v. Farrell, No. 8:09CV131, 2009 WL 1383281, at *6
(D. Neb. May 14, 2009), citing Andersen v. Sportmart, Inc., 179 F.R.D. at 241–42.

      The due process clause requires “minimum contacts” between the
defendant and the forum state before the forum state may exercise jurisdiction
over the defendant. Soo Line R. Co. v. Hawker Siddeley Canada, Inc., 950 F.2d
526, 530 (8th Cir. 1991), citing World-Wide Volkswagen Corp. v. Woodson, 444
U.S. 286 (1980). Sufficient contacts exist when “the defendant’s conduct and
connection with the forum State are such that [it] should reasonably anticipate
being haled into court there.” Id.

      Citing World-Wide Volkswagen, NKCR argues that this district has personal
jurisdiction over NSC/NSRC because NSC/NSRC delivered its products into the
“stream of commerce,” similar to a products liability case. (Filing No. 64 at CM/ECF
p. 6). NSC disagrees, arguing “a finding in this case that personal jurisdiction exists
would mean NS could be subject to suit in any state where a railcar it had
interchanged at some point in time caused injury in another state despite any
meaningful or purposeful contact with that state.” (Filing No. 74 at CM/ECF p. 13).
  8:20-cv-00201-JMG-CRZ Doc # 84 Filed: 11/05/20 Page 6 of 6 - Page ID # 328




      The Eighth Circuit has held that the movement of defendant’s railcars in the
forum state does not support a finding of specific personal jurisdiction over a
defendant if its railcars entered the forum state through the actions of third parties.
See Soo Line R. Co. v. Hawker Siddeley Canada, Inc., 950 F.2d 526, 530 (8th Cir.
1991). The Eighth Circuit has also held that placement of a product into the stream
of commerce, without more, does not constitute an act of the defendant
purposefully directed toward the forum state. Falkirk Min. Co. v. Japan Steel
Works, Ltd., 906 F. 2d 369 (8th Cir. 1990).

      Although it is alleged that multiple third parties moved the subject railcar in
2018 and 2019, it is not alleged that NSC/NSRC ever moved the railcar to or
through Nebraska. In this case, it is alleged that Third-Party Defendant BNSF, not
NSC/NSRC, provided the railcar to NKCR prior to the alleged accident. Without
ruling on the merits of the pending or anticipated motions to dismiss, and
recognizing that the standard for jurisdictional discovery is low, I nonetheless find
the relationship between NSC/NSRC’s alleged action and the actions giving rise
to this lawsuit is too attenuated to justify the jurisdictional discovery requested by
NKCR.

   IT IS ORDERED:

   1) NKCR’s Unopposed Motion to Amend the third party complaint is granted.
      (Filing No. 70). NKCR’s proposed First Amended Third Party Complaint, a
      copy of which was attached as an exhibit to their motion, shall be filed on or
      before November 12, 2020.

   2) NKCR’s motion for leave to serve jurisdictional discovery (Filing No. 65), is
      denied.

      Dated this 5th day of November, 2020.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
